ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --

)

)
_ ) ASBCA No.é<)w

)

)

Under Contract No. W917PM-08-C-0080

APPEARANCE FoR THE APPELLANT: Mr. _

President

APPEARANCES FOR THE GOVERNMENT: Thomas H. Gourlay, Jr., Esq.
Engineer Chief Trial Attorney
Pietro O. Mistretta, Esq.
Rebecca L. Bockmann, Esq.
Engineer Trial Attorneys
U.S. Army Engineer District, Middle East
Winchester, VA

ORDER OF DISMISSAL

By Order dated 16 November 2016, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response appellant indicated that it desires to submit its claim to the
contracting officer for a decision. The government has provided appellant with the
contract information for the cognizant contracting officer. By Order dated 30 November
2016, the Board informed the parties that it intended to dismiss this appeal unless either
party objected within 14 days of the date of the Order. The Board has not received an
objection from either party.

Accordingly, this appeal is dismissed without prejudice to the contractor’s
submittal of a claim to the contracting officer.

Dated: 3 January 2017

' MARK N. sTEMPLER’
Administrative Judge
Vice Chairrnan
Anned Services Board
of Contract Appeals

 

I certify that the foregoing is a true copy of the Order of Dismissal of the Arrned
- Services Board of Contract Appeals in ASBCA No. 60872, Appeal o_
z _, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals